Citation Nr: 1130979	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  10-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the March 2011 Board hearing, the Veteran testified that his service-connected asbestosis was more severe than was reflected in the current 30 percent disability rating.  While the Veteran underwent a July 2009 VA respiratory disease examination, the examiner stated that pulmonary function testing (PFT) interpretation provided erratic results and did not satisfy "ATS" criteria for interpretation.  Therefore, the Board finds that a new VA examination is warranted in order to fully and fairly evaluate the Veteran's claim for a rating in excess of 30 percent for asbestosis.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file all outstanding, pertinent, VA records.  The claims file currently includes outpatient treatment records from the Biloxi VA medical center (VAMC), dated through August 2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO/AMC must obtain all outstanding, pertinent, medical records for treatment of the Veteran's asbestosis from the Biloxi VAMC, dated from August 2009 to the present.

Furthermore, given the Veteran's contentions that he had to retire earlier than he wanted to due to his service-connected asbestosis; on remand, the RO should also adjudicate whether this claim for a higher rating meets the criteria for submission for extra- schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain from the Biloxi VAMC all outstanding pertinent medical records for treatment of the Veteran's service-connected asbestosis from August  2009 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Then, the Veteran should be scheduled for a VA  examination, by an appropriate examiner, to determine the current severity of the Veteran's service-connected asbestosis.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include, but not limited to PFT) should be accomplished and all clinical findings reported in detail.

The VA examiner should provide all symptoms and manifestations attributable to the Veteran's service- connected asbestosis.

Findings should specifically include readings for FEV-1, FEV-1/FVC and DLCO (SB), each, as a percent of predicated value; maximum exercise capacity set forth in ml/kg/min oxygen consumption (with cardiac and/or respiratory limit); and whether the Veteran experiences cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires oxygen therapy.  

In addition, the examiner should comment upon the impact of the Veteran's service- connected asbestosis on his employability.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.
 
The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  If the results are deemed inconsistent, the reason should be set forth to the extent that it can be determined.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim for a rating in excess of 30 percent for asbestosis in light of all pertinent evidence and legal authority, to include express consideration of whether "staged rating," pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate, and whether the criteria for invoking the procedures for referral of the claim, pursuant to 38 C.F.R. § 3.321(b)(1), are met.

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


